Citation Nr: 1528340	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  13-35 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for arthritis of the thoracic spine.  


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel












INTRODUCTION

The Veteran served on active duty from January 1987 to January 1990, January 1996 to May 1996, October 2002 to September 2003, and February 2006 to April 2007, with service in Afghanistan and Iraq.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied entitlement to the benefit currently sought on appeal.  

The issue of entitlement to service connection for a hip condition has been raised by the record in a December 2012 notice of disagreement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, arthritis of the thoracic spine was compensably disabling within one year of separation from active duty.    


CONCLUSION OF LAW

The criteria for entitlement to service connection for arthritis of the thoracic spine have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for arthritis of the thoracic spine.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  Where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a), 3.309(a).  Here, arthritis is specifically listed as a chronic disease under 38 C.F.R. § 3.309.     

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

By way of background, the Veteran had several periods of active duty service.  His spine was evaluated as normal upon his initial October 1986 entrance examination.  Accordingly, the Board finds that the Veteran was sound upon entrance into service as to his thoracic spine.  38 C.F.R. § 3.304 (2014).  

The Veteran filed service connection claims for several disabilities in April 2007 and he was afforded a VA examination in relation to these disabilities in June 2007.  Although the Veteran did not specifically file a service connection claim for a thoracic spine disability at that time, arthritis of the thoracic spine was formally diagnosed on the June 2007 VA examination report.  

The Veteran was informed in January 2008 that he could file a service connection claim for arthritis of the thoracic spine.  The Veteran submitted this service connection claim in February 2011. 

In a December 2011 rating decision, the RO denied the service connection claim for arthritis of the thoracic spine on the basis that even though the arthritis was diagnosed within one year of separation from active duty, his thoracic spine disability was not compensably disabling.  

A compensable disability rating for the thoracic spine is considered an evaluation of at least 10 percent.  Under the general rating formula for diseases and injuries of the spine, a 10 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.  

It is noted that the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, include arthritis and must be considered when raised by the Veteran or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  
Initially, the Board notes that an April 2007 post deployment form showed that the Veteran experienced back pain during deployment.  The Veteran was afforded a VA examination within two months of separation from active duty.  The June 2007 VA examination report revealed that the Veteran demonstrated painful motion of the spine upon extension, rotation, and bending.  Moreover, a November 2011 VA examination report also noted that the Veteran had pain on movement of the spine.  

The Veteran has also submitted lay statements from himself and from his family and friends regarding the back pain he experienced during service, specifically his recent deployment to Iraq.  The Veteran reported that he experienced back pain while in Iraq, especially while wearing heavy equipment.  See December 2012 notice of disagreement.  His family and friends stated that the Veteran currently experiences back pain, especially while lifting and bending.  See December 2013 lay statements.  

In light of the June 2007 diagnosis of thoracic spine arthritis within one year of separation from active duty service and the Veteran's competent and credible reports of back pain, to include the June 2007 notation of painful movement of the spine, the Board finds that his arthritis manifested to a compensably disabling degree within one year after separation from service.  Thus, service connection for arthritis of the thoracic spine is warranted.  38 C.F.R. § 3.307, 3.309, 4.59.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011).  


ORDER

Entitlement to service connection for arthritis of the thoracic spine is granted.  




____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


